DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2 July 2021 has been entered.

Election/Restrictions
As indicated below, with the Imai reference cited in the IDS filed with the RCE, the Office finds new grounds to reject the claims against the prior art. This same Imai reference also fairly constitutes grounds showing that the claimed special technical feature of a scan angle of 1–2° does not make a contribution over the prior art. Given the previous restriction requirement mailed 21 May 2021 and Applicant’s previous election of Group I, claims 1–8 (claim 2 now cancelled) on 1 July 2020, the Office withdraws claims 9–27 (claim 18 now cancelled) of Groups II–VI.




Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3–6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP 2005-279730 A) in view of Müllers et al. (WO 2011/154379 A1) and Reichmann et al. (US Pub. 2002/0179582).
Claim 1: Imai discloses a laser cutting head (1) comprising:
at least first and second movable mirrors (6) configured to receive a laser beam (LB) and to move the beam within a limited field of view (abstract, “within 0.2 mm in the respective vibration axis directions”), wherein the movable mirrors are coupled to a mirror control to control movement of the mirrors with the limited field of view (para. 20, “moving mechanism control unit 10 also serves as a scanner control unit”) to move the beam in a wobble pattern within the limited field of view (depicted in figs. 7 and 8);
a focus lens (3) configured to focus the laser beam relative to a workpiece (see fig. 1); and
a cutting nozzle (15) for directing the focused laser beam and gas (via 31) to the workpiece to be cut (W).
Imai does not explicitly disclose its limited field of view defined by a scan angle of 1–2°. Instead, Imai discloses its laser being vibrated in a range of 0.2 mm in x-axis and y-axis directions (see abstract).

Imai does not disclose a collimator configured to be coupled to an output of the fiber laser. Instead, how the laser beam is manipulated prior to entering the two-axis oscillating mirror box 2 is neither depicted nor described.
However, the use of a collimator in advance of a scanner is already known in the art, as disclosed in Müllers, which discloses a collimator 14 treating a laser beam 12 in advance of scanning mirrors 37a and 37b.
It would have been obvious to one of ordinary skill in the art to employ the collimator of Müllers to attain the straightened laser beam of Imai to render it suitable to manipulation by the movable mirrors.
Imai does not disclose its limited field of view corresponding to an aperture of its cutting nozzle.
However, Reichman is directed to a laser head and teaches that an outlet opening of a nozzle should be as small as possible to prevent contamination of the nozzle (paras. 13 and 18).
Therefore, it would have been obvious to one of ordinary skill in the art to render the aperture of the cutting nozzle of Imai to be as small as possible—i.e. correspond to the limited field of view—to prevent contamination of the nozzle.
Claim 3: Imai discloses the movable mirrors being configure to move the beam within only a limited field of view having a dimension less than 30 × 30 mm (abstract, “within 0.2 mm in the respective vibration axis directions”).
Claim 4: Imai discloses the focus lens not being a scanning lens (among other proofs, focus lens 3 is clearly depicted as stationary in fig. 1).
Claim 5: Imai discloses the movable mirrors being galvanometer mirrors (para. 13, “galvanometer mirror”).
Claim 6: Imai clearly suggests that its movable mirrors are the same size (para. 10, “mirror-symmetrical”; para. 14, “there is an advantage that a mirror having a smaller diameter can be used,” suggesting that each mirror size would correspond to the size of the laser).
Claim 8: Imai modified by Müllers discloses the collimator being included in a collimator module (combined in the most straightforward manner, 14 of Müllers would be a part of 1 of Imai), wherein the focus lens is included in a core block module (Imai: as part of 15), wherein the mirrors are included in a wobbler module (Imai: two-axis oscillating mirror box 2), and wherein the wobbler module is coupled between the core block module and the collimator module (Imai: see 2 between 1 and 15).
Commentary: The Office identifies the definition of module to be, “each of a set of standardized parts or independent units that can be used to construct a more complex structure, such as an item of furniture or a building” (Oxford Dictionaries), and finds the elements identified from Imai and Müllers to qualify as modules given their relative independence.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Imai et al. (JP 2005-279730 A) and Müllers et al. (WO 2011/154379 A1) are the closest prior art of record. While the effect of a fixed mirror is perfectly predictable, there is no particular reason why anyone of ordinary skill in the art would add one between the movable mirrors and focus lens of either Imai or Müllers because the movable mirrors of each reference alone direct the laser to the focus lens.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elliott et al. (US Pub. 2009/0323739, explicitly discloses a variety of different modules).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/              Examiner, Art Unit 3761